


Exhibit 10.51
 
ZELTIQ AESTHETICS, INC.
RESTRICTED STOCK UNITS AGREEMENT
ZELTIQ Aesthetics, Inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to and
shall in all respects be subject to the terms conditions of the ZELTIQ
Aesthetics, Inc. 2012 Stock Plan (the “Plan”), as amended to the Date of Grant,
the provisions of which are incorporated herein by reference. By signing the
Grant Notice, the Participant: (a) acknowledges receipt of and represents that
the Participant has read and is familiar with the Grant Notice, this Agreement,
the Plan and a prospectus for the Plan prepared in connection with the
registration with the Securities and Exchange Commission of the shares issuable
pursuant to the Award (the “Plan Prospectus”), (b) accepts the Award subject to
all of the terms and conditions of the Grant Notice, this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.
1.
Definitions and Construction.



1.Definitions. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned to such terms in the Grant Notice or the Plan.


(a)“Dividend Equivalent Units” mean additional Restricted Stock Units credited
pursuant to the Dividend Equivalent Right described in Section 3.3.


(b)“Units” means the Restricted Stock Units originally granted pursuant to the
Award and the Dividend Equivalent Units credited pursuant to the Award, as both
shall be adjusted from time to time pursuant to Section 9.


2.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.
Administration.



All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.




--------------------------------------------------------------------------------




3.
The Award.



1.Grant of Units. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 3.3 and Section 9.
Each Unit represents a right to receive on a date determined in accordance with
the Grant Notice and this Agreement one (1) share of Stock.


2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.


3.Dividend Equivalent Units. This Agreement also constitutes the award of a
Dividend Equivalent Right to the Participant. On the date that the Company pays
a cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock on such date and (ii) the sum of the Total Number of Units and
the number of Dividend Equivalent Units previously credited to the Participant
pursuant to the Award and which have not been settled or forfeited pursuant to
the Company Reacquisition Right (as defined below) as of such date, by (b) the
Fair Market Value per share of Stock on such date. Any resulting fractional
Dividend Equivalent Unit shall be rounded to the nearest whole number. Such
additional Dividend Equivalent Units shall be subject to the same terms and
conditions and shall be settled or forfeited in the same manner and at the same
time as the Restricted Stock Units originally subject to the Award with respect
to which they have been credited.


4.
Vesting of Units.

Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. Dividend Equivalent Units shall become Vested Units at the
same time as the Restricted Stock Units originally subject to the Award with
respect to which they have been credited. For purposes of determining the number
of Vested Units following an Ownership Change Event, credited Service shall
include all Service with any corporation which is a Participating Company at the
time the Service is rendered, whether or not such corporation is a Participating
Company both before and after the Ownership Change Event.
5.
Company Reacquisition Right.



1.Grant of Company Reacquisition Right. Except to the extent otherwise provided
by the Superseding Agreement, if any, or otherwise determined by the Committee
in connection with such event, in the event that the Participant's Service
terminates for any reason or no reason, with or without cause, the Participant
shall forfeit and the Company shall automatically reacquire all Units which are
not, as of the time of such termination, Vested Units (“Unvested Units”) , and
the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).


2.Ownership Change Event, Non-Cash Dividends, Distributions and Adjustments.
Upon the occurrence of an Ownership Change Event, a dividend or distribution to
the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 9, any and all new, substituted or additional securities or
other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company's dividend policy, which




--------------------------------------------------------------------------------




shall be treated in accordance with Section 3.3) to which the Participant is
entitled by reason of the Participant's ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be. For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.


6.
Settlement of the Award.



1.Issuance of Shares of Stock. Subject to the provisions of Section 6.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. Shares of
Stock issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to Section
6.3, Section 7 or the Company's Trading Compliance Policy.


2.Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company's transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.


3.Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company's legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.


4.Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.


7.
Tax Withholding.



1.In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares




--------------------------------------------------------------------------------




of Stock until the tax withholding obligations of the Participating Company have
been satisfied by the Participant.


2.Assignment of Sale Proceeds. Subject to compliance with applicable law and the
Company's Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company's tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.


3.Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company's tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.


8.
Effect of Change in Control.



In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Award in accordance with Section 13.1(c) of the Plan,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Company's rights and obligations
under all or any portion of the outstanding Units or substitute for all or any
portion of the outstanding Units substantially equivalent rights with respect to
the Acquiror's stock. For purposes of this Section, a Unit shall be deemed
assumed if, following the Change in Control, the Unit confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock); provided, however, that if such consideration
is not solely common stock of the Acquiror, the Committee may, with the consent
of the Acquiror, provide for the consideration to be received upon settlement of
the Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. The Award shall terminate and cease to be outstanding
effective as of the time of consummation or the Change in Control to the extent
that Units subject to the Award are neither assumed or continued by the Acquiror
in connection with the Change in Control nor settled as of the consummation of
the Change in Control. The Committee and the Acquiror are not required take the
same action with respect to the Award as is taken with respect to any other
Awards granted under the Plan.
9.
Adjustments for Changes in Capital Structure.



Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company's dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate




--------------------------------------------------------------------------------




adjustments shall be made in the number of Units subject to the Award and/or the
number and kind of shares or other property to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant's rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company's dividend policy, which shall be treated in
accordance with Section 3.3) to which the Participant is entitled by reason of
ownership of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.
10.
Rights as a Stockholder, Director, Employee or Consultant.



The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 3.3 and Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant's employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant's
Service at any time.
11.
Legends.



The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.
Compliance with Section 409a.



It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
1.Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant's termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant's
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the




--------------------------------------------------------------------------------




Participant's separation from service shall be paid to the Participant before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of the Participant's separation from service or, if earlier, the
date of the Participant's death following such separation from service. All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.


2.Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits which
constitute a “deferral of compensation” within the meaning of Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.


3.Amendments to Comply with Section 409A; Indemnification. Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.


4.Advice of Independent Tax Advisor. The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.


13.
Miscellaneous Provisions.



1.Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant's rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.


2.Nontransferability of the Award. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant's beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant's lifetime only by the Participant
or the Participant's guardian or legal representative.


3.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.






--------------------------------------------------------------------------------




4.Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant's heirs,
executors, administrators, successors and assigns.


5.Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.


(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company's
stockholders, may be delivered to the Participant electronically. In addition,
if permitted by the Company, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.


(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.5(a).


6.Integrated Agreement. The Grant Notice, this Agreement and the Plan, together
with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.


7.Governing Plan Document. The Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of the Option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to




--------------------------------------------------------------------------------




the Plan. Except as otherwise specifically provided herein, in the event of any
conflict between the provisions of this Option Agreement and those of the Plan,
the provisions of the Plan shall control.


8.Applicable Law. This Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.


9.Counterparts. The Grant Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
1063298 v3/HN






